DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazuyoshi (WO 2018/225413).
The applied reference has a common assignee (Yachiyo Industry Co.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

1: Kazuyoshi teaches a fuel tank (T, Figure 2) comprising a built-in component (component 6) having a head portion, a neck portion, and a shoulder portion (see head, neck, and shoulder portion below in the markup figure 5a below), the built-in component being anchored to a tank body by blowing air from outside a parison to cause the parison wrap around the neck portion during molding of the tank body (the built-in component being anchored to a tank body by blowing air from outside a parison to cause the parison wrap around the neck portion during molding of the tank body is a product by process limitation, generally shown in Figures 10-11, and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein a slit extending in one direction only is formed on a surface of the shoulder portion as an air vent path (see markup figure 5a below), and the slit has a cross-sectional shape such that a width thereof becomes narrower in a depth direction (see markup figure 5b, below).

3: Kazuyoshi teaches the claimed invention as discussed above for Claim 1 and Kazuyoshi further teaches that the slit is provided on each side of the neck portion (see markup figure 5a, where the slits is provided on the left and right side of the neck portion).

    PNG
    media_image1.png
    739
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    670
    media_image2.png
    Greyscale



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735